PER CURIAM.
Defendant appeals an order of revocation of probation and sentence. As the state apparently recognizes the record does not support the violation on ground one. Kipp v. State, 657 So.2d 931 (Fla. 2d DCA 1995). We, therefore, strike that portion of the order. As there is sufficient evidence to support the violation on ground two, we affirm the order as to that ground. However, we reverse the revocation because contrary to the state’s contention, the record does not clearly show that the trial court would have revoked probation and imposed the same sentence based on the valid ground alone. See Smith v. State, 664 So.2d 72 (Fla. 3d DCA 1995), Accordingly, the revocation and sentence are reversed and the cause remanded for the trial court to determine whether defendant’s probation should be revoked and, if so, what sentence should be imposed.
Affirmed in part, reversed in part, and cause remanded.